Title: To Thomas Jefferson from Thomas Truxtun, 10 July 1804
From: Truxtun, Thomas
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Perth Amboy 10th July 1804.
               
               on leaving New York for my present residence here a friend on whom I called to take leave put into my hand a newspaper published by Major Jackson in Philadelphia. In this paper some person either from ignorance or Jealousy which I deem worse—has undertaken to make a Comparative statement between the Cost of materials and expence of labour in building the frigates United States and Constellation, the former at Philadelphia, the latter at Baltimore. The Statement is not a fair one and tho’ it appears to be made from documents in the Registers Office which in the aggregate may be correct, Yet there are circumstances that ought to be known to elucidate the facts stated.
               I am willing as an individual that each state throughout the union should boast its advantages in every respect, and claim its rights fairly on honorable ground, but publick statements made more particulary under the colour of a State register should be understood before they are exhibited to the animadversions of an extensive community.
               Truth and every noble sentiment of the Soul induces me regardless of political tenet’s to give some explanation of what would otherwise appear a phenomenon. In the Year 1794 when six frigates was ordered to be built in virtue of an act of congress for that purpose—The Administration considered it good policy to distribute the publick work in this Department as much as possible and being often consulted at that time on marine Subjects, I mentioned to general Knox Secy of war—that six navy Yard Establishments—six master builders & other artificers with their appendages for the purpose of building six frigates appeared to me to be going great lengths for the gratification of a few individuals, and that the expence of building and equiping the ships on such a system would exceed his greatest calculations—whereas the building of two ships together in one Yard and having but three Yard establishments, would, besides lessening the expence 33⅓
			  ⅌Cent facilitate the progress of the work and give many and various advantages which I stated—but which would exceed the bounds of a common letter to state here. Pecuniary considerations however in this particular were probably a secondary motive only for at once making six Yard Establishments—that of policy by reconcilling the thing generally was no doubt the first—It may have been right, tho’ at this time, it is unnecessary for me to give any opinion on that ground. In the month of July of the Year Just mentioned or thereabouts, the places of building being conclusively determined on, to viz. Portsmouth—Boston—New York—Philadel—Baltimore and Norfolk—the minister of war politely offered me to make choice of the ship to be built at Portsmouth, or that to be built at Baltimore. I determined to take the latter and proceeded to meet the appointed master builder and agent at Baltimore and fix the site most proper for a navy Yard which being done I returned to Philadelphia for a few days to report to the secy of war what we had concluded on and to make further arrangements and it was then I urged the purchase for publick use of the grounds laid out, stating with precision the situation, as a good one; that it was bounded on one side by a Creek which nature had more than half made a bason or wet dock for the deposit of ship timber and other useful purposes, and that in the unimproved state of that eligible spot for marine building, it could be bought for a Sum not exceeding what the rent would amount to in a few Years—and that if it was not purchased by the US it would probably be difficult hereafter to get it on any terms that would warrant a purchase for naval purposes, as it would become highly valuable to the proprieter by the improvements made at the expence of the US, and from the Numbers who would be induced to build and settle near the Yard for the purpose of accommodating the work people and others who would wish to participate in the publick favour as artificers—all these things and more I stated to General Knox and he said he saw the force of my observations but the purchase could not be made for the law authorised no purchase of that sort—I then stated or repeated that the running out a long wharf was indispensable on account of the shoalness of the water—and that the expence once gone into for this and other purposes—more than one hundred ships might alternately be built with the same convenience as one ship, and with but little additional expence for repairs.
               In Philadelphia but little preparatory expence was necessary for commencing the building of a frigate—no extensive wharf was necessary to run out—on the contrary the expence of the wharf at Baltimore was monstrous in driving a great number of piles—filling up by carting a great space with earth—laying a solid and secure foundation over new made ground (on which so heavy a Ship was to be immediately built) to prevent such an accident as happened to the frigate constitution at Boston, which was very near being fatal to that ship in the Opperation of launching, when only a small part of the ground under her was newly made which settled. there can be no one so ignorant as not to know the immence quantity of timber Iron and other materials consumed in such a wharf as that built at Baltimore or to form a pretty accurate estimate of them, I mentioned this previous to its commencement and also the expence of the labour add to which there was a suitable rigging loft— stone houses and other necessary places built for the carrying on the various branches of business and this was all unavoidable in a place of that sort, so different from Philadelphia—the boats oars water casks &c were built and made in the yard, the timber and materials of which were of course as well as the labour placed against the frigate for it was not an easy matter in this sort of establishment just commenced to keep an accurate and Seperate Account tho’ attempted—besides the master builder over whom there was by Instructions little controul except that of compelling a strict adherence to building agreeable to the model determined on by the Government, which I did not altogether approve but which I would not suffer the smallest deviation from, was inclined as was evident, and as I saw it so I often told him, he wished it to appear that as much of the labour and materials expended on the wharf, out houses and such other indispensable preparations as were made should stand as expended on the frigate in the account of expenditures—for he did not like to be told of the great improvements made on his property at the expense of the US—I do not mean by this to charge the builder with fraud, far from it. his opinion was founded under an Idea that it made no difference in the aggregate to the US whether the money appeared expended on the wharf &c or on the ship, so that no unnecessary sums were expended, but I early saw that it would make a very considerable difference in the publick mind when the most eligible places for building were discussed.
               Under this view of the subject which is as accurately stated as truth and Justice demands that it should be—I am under a beleif that if the building of the frigates United States & Constellation had commenced under equal advantages—that the latter frigate would not have cost more per ton than the former—tho’ they had at that time advantages in Philadelphia which Baltimore could not enjoy—It was the Seat of Government—Mr Francis the purveyor and general agent had local prejudices to indulge—Articles made for the US and rejected by Barry: Francis would send off to Baltimore where they were received by order however objectionable.
               Contracts were made there too for many articles for the US whereas at Baltimore similar articles were made in the Yard by daily labour for the constellation or procured under Mr Francis’s contracts and sent thither at a heavy expence of freight.—Mr Francis is dead but there are living those who know that I repeatedly told him I saw how matters were managed—Mr McHenry must remember all I assert—I had many long conversations with him on the Subject and he was the last secy of war who had controul over the affairs of the Navy previous to the Office of Secy of the navy being created—he may Remember too that in Contradistinction to Mr Francis’s constant declarations that Philadelphia was the best calculated for a Naval port—I had on every occasion when present to convince those he endeavoured to impress with such beleif—that it was the very worst—particulary on account of the dangers of that Bay & River for large ships navigating at all seasons especially in the winter season where there was no security (notwithstanding the rapidity of the tides) against the Ice and to make it secure against that danger piers at great expence must be Sunk of a particular construction. Innumerable other disadvantages I constantly pointed out—to show the folly of ever thinking of Philadelphia as a navy port and had to combat two or three others besides Francis who were strenuous advocates for it.
               My sentiments here given I do not wish concealed—I pronounce them every where—but I have an objection to newspaper Editors introducing any extracts from my letters and I trust the motives that have induced me to write You this will be a security against my being plunged into a paper controversy, for such would be the case when men (perhaps interested mechanicks) cannot feel as members of a great nation, but confine their attachments to a less space than the mere extension of their view from their own doors.—Altho’ I have an objection to the publication of my communication to you made in good faith—I must repeat that I have not the smallest objection to what I have said being mentioned as my declarations, in consequence of the erroneous impressions intended to give the publick by the comparative statement in Major Jacksons paper of the building the two ships quoated.—I have the honor to be very respectfully Your obedient humble servant.
               
                  
                     Thomas Truxtun
                  
               
               
                  PS. Neither Pennsylvania or any state Northward & Eastward of it produces such excellent oaks for ship building as the margin of Chesepeake bay—the Neighbourhood of Norfolk produces only pine calculated for masts & spars for large ships built North of that place—the expence of transporting by inland navigation oak timber & spars is very inconsiderable and the risk trifling when compared to the expence & risk of this sort of transportation by sea—hence Baltimore on these accounts is a much more Eligible place for building frigates and smaller vessels than Philadelphia, but there are other considerations equally weighty. In the Navy Yard at Baltimore one frigate & several small vessels may be built at the same time. this is put under cover to Mr Nourse without his knowing the contents.
               
               
                  T T
               
            